In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-00-349 CR

____________________


JAMES DARNELL MAJOR, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 78480




OPINION
	James Darnell Major entered a non-negotiated guilty plea to an indictment for the
felony offense of possession of a controlled substance, cocaine, in an amount of four grams
or more but less than two hundred grams.  Tex. Health & Safety Code Ann. §
481.115(a),(d) (Vernon Supp. 2001).  The trial court convicted and sentenced Major to
five years of confinement in the Texas Department of Criminal Justice, Institutional
Division.  
	After appeal was perfected, appellate counsel filed a brief in compliance with
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  The brief concludes that the record
presents no arguable error which would support an appeal, a conclusion with which we
concur.
	On May 17, 2001, Major was given an extension of time in which to file a pro se
brief if he so desired.  We received no response from the appellant.
	As there was no plea bargain agreement, we have jurisdiction over the appeal.  Jack
v. State, 871 S.W.2d 741 (Tex. Crim. App. 1994).  It appears the appellant was duly
admonished.  Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon 1989 & Supp. 2001).
Major signed a judicial confession admitting to having committed the offense and admitted
his guilt in open court.  He does not contest the voluntariness of his guilty plea.  
	We have reviewed the clerk's and the reporter's records, and find no arguable error
requiring us to order appointment of new counsel.  Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991).  Accordingly, we affirm the judgment.
	AFFIRMED.

								PER CURIAM

Submitted on September 5, 2001
Opinion Delivered September 12, 2001
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.